On Application for Rehearing.
PER CURIAM.
Counsel for Edna R. Wiemann (Mrs. Oplatek) accepts the conclusion of law reached by the court, hut suggests that, inasmuch as the judgment rendered purports to allow the administrator certain 'necessary disbursements made by him prior to October 1, 1894, and inasmuch as the account was not filed until January, 1902, the items under’ the head of “Law Charges,” aggregating $1,707.11, should he reduced in the proportion of about one-half.
It is also suggested that, in arriving at the total of $22,012.26, with which the administrator is charged, the court erred in omitting certain items, and, that the debit should be $22,340.89. The answer is (1) that the ruling referred to has no' application to law charges, representing the cost of administering the succession, which may have been as legitimately incurred after the 1st of October, 1894, as before; (2) that the opposition presented no issues as to the failure of the administrator to charge himself with the assets omitted from his account; and (3) that the judgment appealed from fixed the amount of the law charges at $1,506.31, and failed to charge the administrator with the omitted items now referred to, and that judgment, having been acquiesced in and partly executed by the opponent, cannot be amended for her benefit on an appeal taken by the administrator.
Rehearing refused.